Citation Nr: 1737782	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy as secondary to service-connected lumbar strain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987 and from September 1990 to September 1990. The Veteran served honorably in the Persian Gulf War. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In the March 2009 rating decision, the RO granted, in part, service connection for left lower extremity radiculopathy, as secondary to the Veteran's service-connected lumbar strain and assigned a 10 percent disability rating. The Veteran has appealed the initial rating assigned for the service-connected left lower extremity radiculopathy. He is, in effect, asking for a higher rating effective from the date service connection was granted. Thus, the entire time period in question is on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). In an April 2016 rating decision, the RO assigned the Veteran a 20 percent disability rating for left lower extremity radiculopathy. However, as the increase did not represent the maximum rating available for the left lower extremity radiculopathy, a full grant of the benefits sought was not promulgated and the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 





FINDING OF FACT

Throughout the appeal period, the Veteran's left lower extremity radiculopathy, as secondary to his service-connected lumbar strain, was productive of moderate, incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for left lower extremity radiculopathy, as secondary to service-connected lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155;            38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016). Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2016).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2016).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve where incomplete paralysis is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy. Complete paralysis, manifested by foot dangle and drop, no active movement possible of the muscles below the knee, or when flexion of the knee is weakened or (very rarely) lost, is rated 80 percent. 

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016). Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue. The Board must evaluate all evidence in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

Factual Background and Analysis

The Veteran is seeking a higher rating for his left lower extremity radiculopathy.  The Board has thoroughly reviewed the evidence of record and finds that a private medical treatment record dated April 2002 indicates that the Veteran complained of low back pain with occasional pain in his lower left leg. A February 2003 VA spine examination report documented the Veteran's mechanical lumbar strain diagnosis. The examiner noted that the Veteran's symptoms were "suggestive of sciatica, particularly in the left foot."  The Veteran reported low back pain due to straining while lifting ammunition during service in the Gulf War. The Veteran reported periodic exacerbations of his low back strain that radiated down his left leg and caused left foot pain with parethesias.  The Veteran complained that he had difficulty standing longer than 30 to 60 minutes. The examination report indicates that the Veteran had some lumbar tenderness to percussion. Range of motion (ROM) testing revealed lateral flexion of the spine to 30 degrees, rotation to 35 to 34 degrees, forward flexion to 45 degrees with pain reported, and there was a negative straight leg raising sign.  During a follow-up VA examination, the Veteran reported that his low back pain with occasional left foot pain progressively worsened. The Veteran continued to have difficulty standing, walking more than 30 minutes, and with repetitive bending and lifting.

During a May 2005 VA physical therapy consultation, the Veteran complained of pain in his lower back that radiated down his left leg into his left foot when standing, walking, or lifting. The Veteran's left lower extremity pain was most severe in the morning but reportedly resolved throughout the day. The Veteran reported low back pain rated a 6 out of 10 with a burning/pulling sensation at his lower sacroiliac joint. Treatment records dated throughout 2006, 2007 and 2008 indicate that the Veteran continued to experience low back pain that radiated down his left lower extremity. A February 2008 VA treatment note documented the Veteran's left lower lumbar radiculopathy diagnosis. A February 2008 electromyogram (EMG) test report revealed electrophysiological findings that were indicative of left lower lumbar polyradiculopathy. The Veteran reported low back pain that was worse on the left side and intermittent "heaviness" in the left lower extremity. The Veteran's left lower extremity muscle strength was rated a 5 out of 5 (5/5) and his left lower extremity sensation was intact. 

An August 2008 VA spine examination revealed degenerative disc disease, lumbar spine with left lower extremity radiculopathy. The Veteran complained of increased low back pain with pain that radiated down his left leg and left foot "freezing" (paralysis) with more than average exertion. The left lower extremity problems resolved when the Veteran sat for 30 minutes to an hour. The Veteran reported decreased motion, and constant moderate pain. Sensory examination of the left lower extremity was impaired for pain (pinprick) and light touch; while vibration and position sense were normal. There was no evidence of paresthesia or leg/foot weakness. The spine ROM was flexion to 72 degrees, and extension to 10 degrees with pain noted between 60 to 71 degrees. Passive ROM was to 81 degrees. Left lateral flexion to 12 degrees and right later flexion to 21 degrees. A February 2009 VA spine examination documented the same findings. 

In February 2009, the Veteran underwent a VA peripheral nerves examination. The Veteran's 2003 left lower extremity radiculopathy diagnosis was confirmed. The Veteran complained of low back pain that radiated down the back of the Veteran's left thigh and down the side of his left leg to his left foot. The Veteran reported that the pain increased when he walked and that his foot would drag. The Veteran reported a lack of stamina and difficulty exercising. The Veteran was prescribed hydrocodone, 5 mg. His muscle strength was 5/5 and sensory function testing was normal for vibration, pain, light tough, and position sense. Detailed reflex examination of the left knee (L3-L4) was 2+ and 1+ for the left ankle (S1). There was no muscle atrophy. The Veteran's gait was slow due to his inability to walk on his toes or heels. There was no evidence of paralysis, neuritis or neuralgia. There was evidence of nerve dysfunction.

In a March 2009 Notice of Disagreement, the Veteran contended that his pain was so severe that he needed assistance getting of bed and getting dressed.  He claimed that his pain limited his ability to walk and exercise, interfered with his sex life, and that his left foot "locks up." During subsequent treatment for left lower extremity pain in 2013 through 2016, the Veteran reiterated problems with low back pain that radiated down his left leg. A March 2016 VA sensory examination revealed that the Veteran's left leg was intact and that a Doppler ultrasound reading was normal. 

In February 2017, the Veteran was afforded a VA peripheral nerves examination. The Veteran's left lumbar radiculopathy was confirmed. The Veteran was diagnosed with moderate incomplete paralysis of the sciatic nerve; L-5 radiculopathy of the L5-S1 segments of the lumbar spine. A magnetic resonance imaging (MRI) test revealed moderate degenerative arthritis at L6-S1 secondary to facet arthropathy causing mild to moderate narrowing of the neural foramen without definite exiting nerve impingement. The Veteran reported that his most recent of 3 epidurals was in the summer of 2016. The Veteran reported severe, constant, pain, and paresthesias and/or dysesthesias, with moderate numbness. The Veteran's muscle strength was 5/5; there was no evidence of muscle atrophy or trophic changes; his deep tendon reflexes were 2+; and sensation testing for light touch was normal for the thigh/knee and lower leg/ankle but decreased for the foot/toes. The Veteran's gait was slow and he used a cane and wore knee braces.  

An April 2017 VA peripheral nerves examination revealed moderate incomplete paralysis of the left sciatic nerve. Sensory examination revealed that the external, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crurual, internal saphenous, obturator, external cutaneous nerve of the thigh, and the ilio-inguina nerves were normal.  The lower radicular group nerves were normal; there was no numbness, atrophy, or trophic changes noted.  The Veteran had severe paresthesia and/or dysesthesias; had a slight, slow antalgic (abnormal) gait; and used a cane. His muscle strength was 5/5; his deep tendon reflexes were 2+; and there was decreased sensation for light touch in left thigh/knee, leg/ankle, and foot/toes. 

At the May 2017 hearing, the Veteran testified that he had difficulty tying his shoes, worsening, crippling pain and stiffness, and that he was confined to his home.
The Veteran testified that he could not walk short distances; used a walker for ambulation, and had difficulty driving. 

Upon reviewing the evidence, the Board finds that the more probative medical evidence of record reflects that the Veteran's left lower extremity radiculopathy, as secondary to his service-connected lumbar strain, has resulted in disability comparable to no more than moderate incomplete paralysis of the sciatic nerve. In so finding, the Board observes that the February and April 2017 VA peripheral nerves conditions examinations indicate that the Veteran's symptoms more nearly approximates moderate incomplete paralysis of the sciatic nerve. The February 2017 examination report indicates that the Veteran complained of severe, constant pain and exhibited paresthesias and/or dysesthesias, with moderate numbness in his left lower extremity. The Veteran's muscle strength was 5/5; there was no muscle atrophy; his deep tendon reflexes were 2+; and sensation testing for light touch was normal for the thigh/knee and lower leg/ankle; but, was decreased for the foot/toes. 

The April 2017 examination revealed normal sensory examination of the external, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crurual, internal saphenous, obturator, external cutaneous nerve of the thigh, and the ilio-inguina nerves. The lower radicular group nerves were normal. The Veteran did not report any left lower extremity numbness and there was no evidence of atrophy or trophic changes. 

After a comprehensive review of the Veteran's medical history and examination findings, the Board finds that the Veteran's left lower extremity radiculopathy more nearly approximates moderate incomplete paralysis, and no more, of the sciatic nerve. Thus, the Board cannot find the conclusion of moderately severe, severe, or complete impairment persuasive in regard to the determination of the Veteran's overall impairment associated with his disability throughout the entire period on appeal. 

In so finding, it was ultimately determined by the most recent VA medical examiners, the February and April 2017 examiners, that there was moderate, incomplete paralysis of the sciatic nerve. Additionally, a May 2016 VA treatment record indicates that the Veteran's left lower extremity sensory examination and Doppler sonogram were normal. The August 2008 and February 2009 VA spine examination reports indicate that the Veteran's left foot "freezing" occurred with "more than average exertion" and that the condition resolved when the Veteran sat for at least 30 minutes. There was no evidence of parestehsia or left leg/foot muscle weakness. During a May 2005 physical therapy consultation, the Veteran reported that his left lower extremity pain was severe in the morning; but, would resolve. The February 2003 VA spine examination report indicates that the Veteran could not walk or stand for more than 30 minutes and had difficulty with repetitive bending and lifting. The Veteran has some functional limitations due to his difficulty with walking or standing for more than 30 minutes and his inability to perform repetitive bending and lifting. However, the Veteran's reported symptoms throughout the entire appeal period more nearly approximates moderate incomplete paralysis. The Veteran's left lower extremity condition does not more nearly approximate moderately severe, severe, or complete paralysis of the sciatic nerve as the Veteran's symptoms are not productive of moderately severe, severe, or complete motor and sensory loss. As such, the Board finds that a rating of 20 percent under DC 8520, and no more, is warranted for the Veteran's left lower extremity radiculopathy, as secondary to his service-connected lumbar strain. 

The Veteran has described radiating pain down his lower left extremity, to include, foot pain, "heaviness", decreased motion, left foot "freezing" and that his foot would occasionally drag when he walked. However, the probative objective medical findings show that the resulting impairment is not moderately severe, severe, or complete in degree. The Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating. His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints. In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule. For these reasons, greater evidentiary weight is placed on the medical findings in regard to the type and degree of the Veteran's impairment.

Accordingly, the Veteran's claim for an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. at 49.


ORDER

Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy as secondary to service-connected lumbar strain is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


